DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: throughout the Specification, the unit of Izod impact as “kgcm/cm” is erroneous.  The unit of Izod impact strength is the energy lost per unit cross-sectional area at the notch (e.g., J/m2 or ft·lb/in2).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The unit of Izod impact as “kgcm/cm” is erroneous.  The unit of Izod impact strength is the energy lost per unit cross-sectional area at the notch (e.g., J/m2 or ft·lb/in2). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kallio et al (US 2015/0259442).
Kallio discloses various random propylene/ethylene copolymers prepared in the presence of a metallocene catalyst in Table 3, and the listed P1, P4 and P7 meet the MFR21.6, Mw/Mn, Et%, and Tm limitations of the instant claims.

    PNG
    media_image1.png
    115
    403
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    15
    401
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    14
    401
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    14
    402
    media_image4.png
    Greyscale

21.6 and Mw/Mn), and Tm; one would have expected Kallio’s random propylene/ethylene copolymers P1, P4 and P7 to be identical or substantially identical the propylene random copolymer of the instant claims and inherently meet the claimed shrinkage ratio, tensile strength, Izod impact strength and flexural modulus limitations.
	Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, the burden of proof is shifted to the applicant to show an unobvious difference. In re Fitzgerald,  205 USPQ 594.  In re Fessmann, 180 USPQ 324.   Applicants have not met their burden to demonstrate an unobvious difference between the claimed product and the products of the prior art examples.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



C CAIXIA LU
Primary Examiner
Art Unit 1765

/Caixia Lu/Primary Examiner, Art Unit 1765